DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 08/26/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cup” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
With regard to limitations in claims 1-3, 5 & 9-13 (e.g., “for extracting nucleic acids from a sample including a pretreatment chamber in which the sample is crushed and subject to homogenization, cell disruption, and purification”, “to control a pressure required to move a fluid between the plurality of chambers”, “to move the fluid between the plurality of chambers”, “in which the sample is crushed and the homogenization, the cell disruption, and the purification are performed”, “to filter a content of the chamber body to selectively pass a primarily purified liquid containing the nucleic acids flown out of disrupted cells”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5 & 9-13 are not clear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  
Claim 1 is unclear reciting “a chamber module comprising a plurality of chambers for extracting nucleic acids from a sample including a pretreatment chamber in which the sample is crushed and subject to homogenization, cell disruption, and purification; an air valve module installed on the chamber module to control a pressure required to move a fluid between the plurality of chambers; and a liquid valve module installed below the chamber module to move the fluid between the plurality of chambers” because the nucleic acids, sample, pretreatment chamber, and fluid are not positive elements of the claim.  Similarly, dependent claims 2, 3, 5, 8-13 are also unclear.  For the purpose of this Office action, the claims will be treated as intended use limitations.
Claim 1 is unclear reciting “[...] a sample including a pretreatment chamber in which the sample is crushed [...]”.  Is the pretreatment chamber part of the sample?
Claim 9 recites the limitation "the cup portion" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is unclear reciting “other chambers”, because it is unclear what “other chambers” are.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 & 9-15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Belgrader et al. (US 2011/0071055).
Regarding claim 1, Belgrader et al. teach:
1. A cartridge (100/300) for nucleic acid extraction (¶ 0044, 0073+), comprising: 
a chamber module (1) comprising a plurality of chambers (10, 20, 30, 40, 50), a pretreatment chamber (e.g., sample purification chamber/tower 20/T2; nucleic acid purification tower T6); 
an air valve module (e.g., LV7 ¶ 0149, LV8 ¶ 0150; see also onboard valves 80 in Fig. 1B for example) installed on the chamber module (see Fig. 23 for example); and 
a liquid valve module (e.g., LV5 ¶ 0145; see also onboard valves 80 in Fig. 1B for example) installed below the chamber module (see Fig. 23 for example).

Regarding claims 2-7 & 9-15, Belgrader et al. teach:
2. The cartridge for nucleic acid extraction of claim 1, wherein the pretreatment chamber (sample purification chamber) comprises: a chamber body having an internal space (see Fig. 1B for example); and a cup filter (e.g., extraction filter 21) installed at a lower portion of the internal space (see Fig. 1A for example).
3. The cartridge for nucleic acid extraction of claim 2, wherein the cup filter (21) comprises: a filter portion extending obliquely downward from a binding position with an inner wall of the chamber body; and a cup (i.e., exterior) extending from the filter portion (see Fig. 1A for example).
4. The cartridge for nucleic acid extraction of claim 3, wherein the pretreatment chamber (sample purification chamber) further comprises: a pretreatment component contained in the internal space of the chamber body; wherein the pretreatment component comprises at least one of: pretreatment fluid, a magnet block, and cell disruption particles (i.e., “The sample preparation chamber contains a magnetic stir element and a plurality of cell lysis beads disposed therein” ¶ 0071).
5. The cartridge for nucleic acid extraction of claim 4, wherein the chamber body comprises: an upper body having an inlet (see ¶ 0071 for example); a lower main body extending from a portion of the upper body, having an inner diameter smaller than an inner diameter of the upper body, having an outlet, and having the cup filter installed therein (see Fig. 1A for example).
6. The cartridge for nucleic acid extraction of claim 5, wherein the magnet block constituting the pretreatment component is located inside the lower body (see Fig. 1A & ¶ 0071 for example).
7. The cartridge for nucleic acid extraction of claim 4, wherein the cell disruption particles constituting the pretreatment component are glass beads (¶ 0128).
9. The cartridge for nucleic acid extraction of claim 3, wherein the cup portion is disposed at a lower central position of the internal space of the chamber body, wherein the filter portion extends obliquely upward from an upper end of the cup portion and is coupled to the inner wall of the chamber body (see Fig. 1A for example), and is formed with pores (¶ 0047).
10. The cartridge for nucleic acid extraction of claim 9, wherein the pretreatment chamber of the chamber module contains a pretreatment component comprising at least one of pretreatment fluid, a magnet block, or cell disruption particles (i.e., “The sample preparation chamber contains a magnetic stir element and a plurality of cell lysis beads disposed therein” ¶ 0071).
11. The cartridge for nucleic acid extraction of claim 10, wherein the chamber module further comprises at least one of: an elution chamber; a reaction chamber containing a binding reagent and magnetic particles; a nucleic acid amplification reagent chamber containing a nucleic acid amplification reagent; and a nucleic acid amplification chamber (e.g., sample elution chamber 30).
12. The cartridge for nucleic acid extraction of claim 11, wherein the chamber module further comprises: a waste chamber (40).
13. The cartridge for nucleic acid extraction of claim 12, wherein the chamber module further comprises: a pump (¶ 0045).
14. The cartridge for nucleic acid extraction of claim 13, wherein the pretreatment chamber, the separation chamber, the cleaning chamber, the reaction chamber, and the elution chamber are disposed around the pump (see Figs. 23, 24 for example).
15. The cartridge for nucleic acid extraction of claim 14, wherein the nucleic acid amplification reagent chamber and the nucleic acid amplification chamber are disposed between the pretreatment chamber and the elution chamber (the claim is sufficiently broad to have read on Figs. 5, 23 & 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgrader et al. (US 2011/0071055).
Regarding claim 8, Belgrader et al. do not explicitly teach 8. The cartridge for nucleic acid extraction of claim 4, wherein the filter portion is formed with pores larger than sizes of the cell disruption particles. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the filter portion with a larger porosity to minimize back pressure (¶ 0069).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798